Opinion by

Greene, J.
This action was commenced by Taylor Pierce, against Samuel R. Parker. Yerdict and judgment for the plaintiff.
The defendant appealed, and claims that the court erred in refusing to give certain instructions which were requested in his behalf.
In reference to these instructions, the transcript from the court below, is, in the extreme, vague and uncertain. It does not show by whom the instructions were asked, nor that any exceptions were taken to the ruling of the court in reference to them. The instructions are not embodied in a bill of exceptions, and consequently are not made a part of the record. The rule has been often announced, that this court will not entertain errors which do not appear of record. 1 G. Greene, 74 ; 157, 165, 301.
The practice is equally well settled, that unless exception was taken at the time to the ruling of the court below, in giving or refusing instructions, this court will not disturb such ruling.
The imperfect and uncertain condition of the transcript in this case, shows the importance of strictly observing those rules.
Wm. Perm Clarke, for appellant.
J. E. Jewett, for appellee.
As the errors assigned, do not designate any error of record in this case, the judgment cannot be disturbed.
Judgment affirmed.